Exhibit 10.1

 

FIRST AMENDMENT

TO

ADVISORY MANAGEMENT AGREEMENT

 

This FIRST AMENDMENT TO THE ADVISORY MANAGEMENT AGREEMENT (the “Amendment”) is
made and entered into as of this 13th day of August, 2008 by and between
BEHRINGER HARVARD OPPORTUNITY REIT II, INC., a Maryland corporation (the
“Company”), and BEHRINGER HARVARD OPPORTUNITY ADVISORS II LP, a Texas limited
partnership (the “Advisor”).

 

WHEREAS, the Company and the Advisor previously entered into that certain
Advisory Management Agreement dated January 4, 2008 (the “Agreement”); and

 

WHEREAS, the Company and the Advisor desire to amend the Agreement to revise the
method of determining how acquisition expenses are paid effective as of
January 1, 2008 and to prohibit the Company from soliciting the employees of the
Advisor during the term of the Agreement and for the one-year period following
the termination thereof.

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound hereby, do hereby agree, as
follows:

 

1.                                       Defined Terms. Any term used herein
that is not otherwise defined herein shall have the meaning ascribed to such
term as provided in the Agreement.

 

2.                                       Amendment to Article I.  Article I of
the Agreement is hereby amended by deleting the definition of “Acquisition
Expenses” it in its entirety and replacing it with the following:

 

Acquisition Expenses.  A non-accountable acquisition expense reimbursement in
the amount of: (i) 0.25% of the funds paid for purchasing an Asset, including
any debt attributable to the Asset, plus 0.25% of the funds budgeted for
development, construction or improvement in the case of Assets that we acquire
and intend to develop, construct or improve or (ii) 0.25% of the funds advanced
in respect of a loan or other investment.   Acquisition Expenses also include
any investment-related expenses due to third parties in the case of a completed
investment, including, but not limited to legal fees and expenses, travel and
communications expenses, costs of appraisals, accounting fees and expenses,
third-party brokerage or finder’s fees, title insurance, premium expenses and
other closing costs.

 

3.                                       Amendment to Section 3.02(a)(ii) of
Article III.  Section 3.02(a)(ii) of Article III is hereby amended by deleting
it in its entirety and replacing it with the following:

 

(ii)                                  Acquisition Fees and Acquisition Expenses;

 

--------------------------------------------------------------------------------


 

4.                                       Amendment to Section 3.02 of
Article III.  Section 3.02 of Article III is hereby amended by adding Section
3.02(c) as follows:

 

                                               
(c)                                  Notwithstanding anything to the contrary in
this Section 3.02, the Advisor will be responsible for paying all of the
investment-related expenses that the Company or the Advisor incurs that are due
to third parties with respect to investments the Company does not make.

 

5.                                       Amendment to Article VI.  Article VI of
the Agreement is hereby amended by adding Section 6.15 as follows:

 

6.15                           Non-Solicitation.  During the period commencing
on the date on which this Agreement is entered into and ending one year
following the termination of this Agreement, the Company shall not, without the
Advisor’s prior written consent, directly or indirectly, (i) solicit or
encourage any person to leave the employment or other service of the Advisor or
its affiliates or (ii) hire, on behalf of the Company or any other person or
entity, any person who has left the employment within the one year period
following the termination of that person’s employment the Advisor or its
affiliates.  During the period commencing on the date hereof through and ending
one year following the termination of this Agreement, the Company shall not,
whether for its own account or for the account of any other person, firm,
corporation or other business organization, intentionally interfere with the
relationship of the Advisor or it affiliates with, or endeavor to entice away
from the Advisor or its affiliates, any person who during the term of the
Agreement is, or during the preceding one-year period was, a customer of the
Advisor or its affiliates.

 

6.                                       Continuing Effect.  Except as otherwise
set forth in this Amendment, the terms of the Agreement shall continue in full
force and effect and shall not be deemed to have otherwise been amended,
modified, revised or altered.

 

7.                                       Counterparts.  The parties agree that
this Amendment has been or may be executed in several counterparts, each of
which shall be deemed an original, and all counterparts shall together
constitute one and the same instrument.

 

[Signature page follows.]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first written above.

 

 

BEHRINGER HARVARD OPPORTUNITY
REIT II, INC.

 

 

 

 

 

By:

     /s/ Gerald J. Reihsen, III

 

Gerald J. Reihsen, III

 

Executive Vice President –

 

Corporate Development & Legal

 

 

 

BEHRINGER HARVARD OPPORTUNITY

 

ADVISORS II LP

 

 

 

By:

Harvard Property Trust, LLC,

 

its General Partner

 

 

 

 

 

By:

        /s/ Gerald J. Reihsen, III

 

 

Gerald J. Reihsen, III

 

 

Executive Vice President –

 

 

Corporate Development & Legal

 

3

--------------------------------------------------------------------------------